IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  February 2, 2004 Session

                    JOHN F. MCCARTHY v. UT-BATTLE, LLC

                       Appeal from the Circuit Court for Roane County
                         No. 12775     Russell Simmons, Jr., Judge

                                 FILED FEBRUARY 25, 2004

                                 No. E2003-02052-COA-R3-CV


The Plaintiff was an at-will employee of the Defendant when he was terminated for an asserted
cause. In this action he alleges that he was wrongfully terminated because the Oak Ridge National
Laboratory Handbook afforded him a contractual right of peer review. The motion of the Defendants
for summary judgment was granted upon a finding that the Handbook was not an employment
contract. We affirm.

     Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY , J.J., joined.

Jerrold L. Becker, Knoxville, Tennessee, attorney for Appellant, John F. McCarthy..

Jeffrey S. Guilford and Alan M. Parker, Oak Ridge, Tennessee, attorneys for Appellee, UT-Battelle,
LLC.

                                            OPINION

                                                 I.

         The Plaintiff, John F. McCarthy, was employed as a Distinguished Scientist at the Oak Ridge
National Laboratory [hereafter “ORNL” or “Defendant”]. His employment was terminated on
August 24, 2001 for “falsification of Time Record.” One month later, he requested a peer review
of his termination, which was denied as untimely; he thereupon initiated a different appeal, which
was again denied as untimely. The Plaintiff then filed this action for damages for his alleged
wrongful termination, claiming that the Defendant failed to follow the procedure prescribed by the
ORNL Handbook [hereafter “Handbook”].



                                                -1-
        The Defendant moved for summary judgment because the Handbook on which the Plaintiff
relied as a predicate for his action was not a contract of employment. The motion was granted and
the complaint was dismissed. The Plaintiff appeals and presents for review the dispositive issue of
whether the Handbook created a contractual right for a peer review hearing. Appellate review is de
novo on the record with no presumption of correctness. Coldwell-Banker v. KRA Holdings, 42
S.W.3d 868 (Tenn. Ct. App. 2000).

                                                 II.

       The Handbook offers no solace to the Plaintiff. Its Foreword provides:

               This handbook neither implies nor establishes an employment
               contract. Its contents summarize current policies and programs, and
               it is intended as an informational guideline only. ORNL retains the
               right to change, modify, suspend, interpret, or cancel in whole or in
               part any of its published or unpublished policies or practices, without
               advance notice, in its sole discretion, without having to give cause or
               justification to any employee.

               Recognition of these rights and prerogatives is a term and condition
               of employment and continued employment. As such, the contents of
               this handbook do not constitute the terms of an employment contract.
               Nothing contained in this handbook should be construed as a
               guarantee of continued employment, but rather, employment at
               ORNL is on an at-will basis. This means that the employment
               relationship may be terminated at any time by either the employee or
               the company for any reason not expressly prohibited by law. Any
               written or oral statement to the contrary by a supervisor, corporate
               officer, or other agent of the company is invalid and should not be
               relied upon by any prospective or existing employee.

        The Plaintiff was terminated for misconduct in allegedly directing another employee to falsify
her time record. Under the law in this jurisdiction, the Defendant need not have articulated a reason
to discharge the Plaintiff because his employment was admittedly at-will, a century-old, well-settled
principle of Tennessee law. Bennett v. Steiner-Liff Iron and Metal Co., 826 S.W.2d 119 (Tenn.
1992). The employer-employee relationship of the parties clearly was neither created nor governed
by the Handbook.

                                                 III.

       The Plaintiff argues that the Handbook afforded him a contractual right to a peer-review
appeal of his termination, which he failed to receive, and he relies on the case of Williams v.
Maremont Inc., 776 S.W.2d 78 (Tenn. Ct. App. 1988) in support of his argument. Williams


                                                 -2-
addressed the issue of whether an employee handbook afforded laid-off employees a contractual right
to be recalled on the basis of seniority. The handbook provided that “employees will be recalled in
the order of seniority” and included other provisions which indicated an intention on the part of the
employer to create a binding commitment, contrary to the Handbook in the case at Bar. Williams
is inapposite here.

       The judgment is accordingly affirmed at the costs of the Appellant, John F. McCarthy.



                                                      ___________________________________
                                                      WILLIAM H. INMAN, SENIOR JUDGE




                                                -3-